Title: To Thomas Jefferson from Joel Yancey, 25 October 1821
From: Yancey, Joel
To: Jefferson, Thomas


Dr Sir
Lynchburg
25 octr 1821, oct.
I have this moment effected sale of Your wheat at P.F. at 5/— certain and the rice until the first January. next the money to be paid  for when the wheat is delivered at five shillings, if You  think proper to draw it then—otherwise if the money is retained to be subject to the rice till the first day January, then the Contract is at end I have momo of the Contract in writing in the present Mr Robertsn, you are at laberty to draw at any time after the delivery of wheat till first day. Jany:In honr Yrs SincerelyJoel YanceyP.S. I am allowed all the month of November to delivr the wheatJ Y.